Exhibit-10.3

HOME FEDERAL BANK
Eighth Amended and Restated Long-Term Incentive Plan
(as amended and restated effective July 1, 2013)
1.
Purpose

The purpose of the Home Federal Bank ("Bank") Eighth Amended and Restated
Long-Term Incentive Plan ("Plan") is to reward key managers for the attainment
of longer term goals of the Bank. The reward will be in the form of cash and/or
cash-settled phantom stock tied to the value of the common shares of the Bank's
holding company, HF Financial Corp. (the “Corporation”). This Plan amends,
restates, replaces and supersedes the Bank's existing Long-Term Incentive Plan.
The Plan is designed to reward key managers for performance over a period of
longer than one (1) year. The Plan also is designed to enable the Bank to
attract and retain key management talent.
2.
Participation

The Plan is for selected management staff of the Bank. Participation in this
Plan will be recommended by the Chief Executive Officer of the Bank (the “CEO”)
with the approval of the Chairman, and approved by the Personnel, Compensation
and Benefits Committee of the Board of Directors (the “Committee”).
Participation in any one year does not guarantee the participation in future
years or at the same award level.
New hires to the Corporation and individuals promoted to assignments which by
virtue of their responsibilities may be otherwise eligible to participate in
this Plan may only participate with the approval of the CEO.
3.
Performance Measure, Award Levels and Award Payment

The performance measures, award levels and award payment provisions are
determined by the Committee. Performance measures and vesting may occur over a
single year or multiple years at the discretion of the Committee. Payment of
awards shall be made according to a Cash Award Agreement, Phantom Stock Award
Agreement, or other instrument (an “Individual Agreement”), or as otherwise
provided by the Committee.
4.
Termination of Employment

If the employment of a Plan participant terminates during a Measurement Period,
that is, during the fiscal year or longer period for which performance is being
measured and which might result in an award, all rights to an award under this
Plan are forfeited. Notwithstanding the provisions hereof, in the event of death
or for those individuals who participate in the Plan and have executed a Change
in Control Agreement with the Bank, the provisions of paragraph 5 shall apply.
Following the completion of a Measurement Period, the terms of the Plan
Participant’s Individual Agreement shall control.



--------------------------------------------------------------------------------

Exhibit-10.3

5.
Death and Change in Control

(a)    Unless otherwise provided in an Individual Agreement, if a Plan
participant dies during a Measurement Period, the Plan participant or the
participant's designated beneficiary shall receive, in a lump sum in cash, any
incentive payment for the partial year otherwise payable in cash, based on the
number of months from the start of the Measurement Period (or if later, from the
first day of the month coincident with or next following the participant's date
of participation in the Plan) to the last day of the month in which the death
occurred, but only to the extent that an incentive payment is otherwise earned
for the Measurement Period.
(b)    Unless otherwise provided in an Individual Agreement, if a Plan
participant is entitled to benefits under a Change in Control Agreement, the
participant shall receive, in a lump sum in cash, any incentive payment for the
partial year otherwise payable in cash, based on the number of months from the
start of the Measurement Period (or if later, from the first day of the month
coincident with or next following the participant's date of participation in the
Plan) to the last day of the month in which the Date of Termination (as defined
in the Change in Control Agreement) occurs.
6.
Beneficiary Designation

Any incentive payment following the death of a participant shall be paid to such
person or persons, or other legal entity, as the participant may have designated
in writing and delivered to the Bank. The participant may from time to time
revoke or change any such designation by writing to the Bank. If there is no
unrevoked designation on file at the participant's death, or if the person or
persons designated therein shall have all pre-deceased the participant, such
distribution shall be made to the participant's estate.
7.
Administration and Interpretation of Plan

The Plan shall be administered by the CEO of the Bank whose actions will be
subject to the approval of the Committee in material matters. The role of the
Committee shall be to approve the Home Federal Bank Long-Term Incentive Plan,
approve the target goals, approve Plan participants and approve the distribution
or vesting of the incentive payment to all participants. The Plan Administrator
is charged with the effective administration of the Plan including the
interpretation in instances where the Plan is silent.
The Committee reserves the right, from time to time, to prescribe rules and
regulations at such time and in such manner as it may deem appropriate.
8.
Adjustments

Any change in the approved metric(s) caused by a single, non recurring event
that results in a 10% impact on the metric may be evaluated by the Committee in
its sole discretion to determine its inclusion or exclusion from the incentive
calculation. The approved metric(s) may be further adjusted by the Committee, in
its sole discretion, as the result of significant or material events meriting
consideration by the Committee including, but not limited to, any single, non
recurring event that results in a 10% change in the incentive calculation.



--------------------------------------------------------------------------------

Exhibit-10.3

9.
Clawback

If the Committee determines, in its sole discretion, that a Plan Participant
received a payment under the Plan, that is based on materially inaccurate
financial statements, reviews, gains, or any other materially inaccurate
criteria used in determining the incentive calculation, then the Committee shall
determine the amount of any such incentive compensation that was paid as a
result of such materially inaccurate financial statements, reviews, gains, or
other materially inaccurate criteria (the "Overpayment Amount"). The Committee
shall, promptly after making such determination, send the Plan Participant a
notice of recovery ("Recovery Notice") which shall specify the Overpayment
Amount and the terms for prompt repayment thereof. In addition, to the extent
that the governing laws and/or regulations that relate to the concept of a
"Clawback Provision" change or are revised such that they apply to the Company,
such change or revision shall be hereby incorporated with no further action
required, ab initio.
10.
Amendment/Termination of Plan

The Plan may be amended and shall be interpreted by the Committee, and its
interpretation shall be final and binding on participant and all other parties
of interest. The Plan may be terminated at any time as the Committee approves.
Plan participants will be notified as soon as possible in the event an amendment
or termination occurs.
11.
Employment

The Plan is not intended as an Employment Agreement. The Plan does not restrict
the rights of the Bank to terminate the employment of a Plan participant at any
time and without any obligation under the Plan.
12.
Legal Requirements

The Plan will be administered in accordance with all federal, state and local
statutory requirements.
13.
Effective Date

This Amendment and Restatement becomes effective July 1, 2013.
*--*--*--*--*







--------------------------------------------------------------------------------

Exhibit-10.3

HOME FEDERAL BANK
FORM OF
Phantom Stock Award Agreement


PHANTOM STOCK AWARD AGREEMENT effective as of _____________ ___, 2013, by and
between Home Federal Bank, a federally chartered savings bank (the “Bank”) and a
wholly-owned subsidiary of H.F. Financial Corp., a Delaware corporation (the
“Corporation” or “HFFC”) and ____________________ (“Executive”).
1.
Purpose. The purpose of this Agreement is to recognize the contributions of
Executive to the growth and success of the Bank and the Corporation by granting
to Executive phantom stock in the Corporation, the value of which is related to
the value of the common stock of the Corporation.

2.
Grant of Phantom Stock. Executive is hereby granted the right to receive the
value of __________ shares of stock in the Corporation on the terms set forth
herein (the “Phantom Stock”).

3.
Vesting. Executive shall vest in shares of Phantom Stock granted under this
Agreement on the Vesting Date, subject to the following:

a)
The Vesting Date shall be the three year anniversary of the effective date of
this Agreement or, if earlier, the effective date of a Change in Control.

b)
Vesting is based on the Corporation’s Return on Equity (“ROE”) relative to Peer
Group calculated on a Trailing Basis, pursuant to Schedule A.

c)
Notwithstanding the vesting schedule provided in Section 3(b) the following
additional vesting provisions apply:

(i)
No shares of Phantom Stock shall be vested unless the Corporation’s ROE
calculated on a Trailing Basis is greater than 0%.

(ii)
In the event of a Change in Control, shares of Phantom Stock granted under this
Agreement shall immediately vest as provided in (a) above, except that the
vesting will be at the greater of (i) the Corporation’s ROE relative to Peer
Group calculated on a Trailing Basis or (ii) the Target Performance Level.

d)
Change in Control shall mean any of the following:

(i)    a change-in-control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the Corporation is then subject to such reporting requirement; or




--------------------------------------------------------------------------------



(ii)    the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Corporation or any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) that such person has become the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Corporation (i) representing
20% or more, but not more than 50%, of the combined voting power of the
Corporation’s then outstanding securities unless the transaction resulting in
such ownership has been approved in advance by the Continuing Directors (as
hereinafter defined); or (ii) representing more than 50% of the combined voting
power of the Corporation’s then outstanding securities (regardless of any
approval by the Continuing Directors); provided, however, that notwithstanding
the foregoing, no Change in Control shall be deemed to have occurred for
purposes of this Plan by reason of the ownership of 20% or more of the total
voting capital stock of the Corporation then issued and outstanding by the
Corporation, any subsidiary of the Corporation or any employee benefit plan of
the Corporation or of any subsidiary of the Corporation or any entity holding
shares of the Common Stock organized, appointed or established for, or pursuant
to the terms of, any such plan (any such person or entity described in this
clause is referred to herein as a “Corporation Entity”); or
(iii)    any acquisition of control as defined in 12 Code of Federal Regulations
Section 574.4, or any successor regulation, of the Corporation which would
require the filing of an application for acquisition of control or notice of
Change in Control in a manner which is set forth in 12 CFR Section 574.3, or any
successor regulation; or
(iv)    the Continuing Directors (as hereinafter defined), cease to constitute a
majority of the Corporation’s Board of Directors; or
(v)    the shareholders of the Corporation approve (i) any consolidation or
merger of the Corporation in which the Corporation is not the continuing or
surviving corporation or pursuant to which shares of Corporation stock would be
converted into cash, securities or other property, other than a merger of the
Corporation in which shareholders immediately prior to the merger have the same
proportionate ownership of stock of the surviving Corporation immediately after
the merger; (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Corporation; or (iii) any plan of liquidation or dissolution of the
Corporation.
For purposes of this definition, a Continuing Director shall mean any person who
is a member of the Board of Directors of the Corporation, while such person is a
member of the Board of Directors, who is not an Acquiring Person (as defined
below) or an Affiliate or Associate (as defined below) of an Acquiring Person,
or a representative of an Acquiring Person or of any such Affiliate or
Associate, and who (i) was a member of the Board of Directors on the date of
this Agreement; or (ii) subsequently becomes a member of the Board of Directors,
if such person’s initial nomination for election or initial election to the
Board of Directors is recommended or approved by a majority of the Continuing
Directors. For purposes of this definition, “Acquiring Person” shall mean any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange Act)
directly or indirectly, of securities of the Holding

2    

--------------------------------------------------------------------------------



Corporation representing 20% or more of the combined voting power of the Holding
Corporation’s then outstanding securities, but shall not include the Investors
or any Corporation Entity; and “Affiliate” and “Associate” shall have their
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.
e)
Return on Equity means Corporation Consolidated Net Income divided by Average
HFFC Equity Capital.

f)
Peer Group means the list of companies used by the Personnel, Compensation and
Benefits Committee as the 2013 Peer Group and reported in the Compensation
Discussion & Analysis of the Corporation’s 2013 proxy statement. Each
individually is called a Peer. However, any bank that is acquired by another
bank or is acquired by the FDIC will be removed from the Peer Group at time of
measurement at end of the Trailing Basis.

g)
Trailing Basis means the 12 quarters beginning July 1, 2013 and ending June 30,
2016, to be used for measuring ROE for the Corporation and each Peer in
alignment with the Corporation’s fiscal years over the performance period. In
the case of a Change in Control, Trailing Basis shall be defined as the number
of quarters beginning July 1, 2013 and ending the last day of the most recently
completed quarter for which public financial information is available for the
Corporation and the Peers as of the date of the Change in Control.

4.
Termination Prior to Vesting Date. Notwithstanding any other provision of this
Agreement to the contrary, the Agreement will terminate, and all of Executive’s
rights in this Agreement, and all rights to any payments will be discontinued,
terminated, and forfeited, and the Corporation will have no further obligation
whatsoever under this Agreement to Executive if Executive separates from service
with the Corporation for any reason prior to the Vesting Date.

5.
Payment Terms. Executive shall receive the Vested Phantom Stock Value payable in
cash and paid in one lump sum within 60 days of the Vesting Date.

a)
Vested Phantom Stock Value shall mean the number of vested shares of Phantom
Stock multiplied by the Corporation’s Trailing Stock Price.

b)
The Corporation’s Trailing Stock Price means the average closing price of the
Corporation’s common stock over the 21 business days preceding the Vesting Date.

6.
Changes in Capital and Corporate Structure. In the event of any change in the
number of outstanding shares of common stock of the Corporation by reason of a
recapitalization, reclassification, reorganization, stock split, reverse stock
split, combination of shares, stock dividend, or similar transaction, the
Corporation will proportionately adjust, in an equitable manner, the number of
shares of the Phantom Stock. The foregoing adjustment shall be made in a manner
so that the Phantom Stock will retain the same percentage interest in the value
of the Corporation that it had before the transaction requiring the adjustment.
There


3    

--------------------------------------------------------------------------------



will be no adjustment in the event of a change in the number of outstanding
shares of common stock of the Corporation by reason of a sale of stock for new
capital paid into the Corporation.
7.
Nontransferability. The Phantom Stock shall not be assignable or transferable by
Executive except by will or by the laws of descent and distribution and as
otherwise consistent with this Agreement.

8.
Voting and Dividend Rights. The granting of Phantom Stock to Executive shall not
convey to Executive any interest whatsoever in the Corporation or its assets as
a stockholder or otherwise. The shares of common stock of the Corporation are
referenced in this Agreement solely for the purpose of providing a measure of
the value of the Phantom Stock. Executive shall not be entitled to any voting
rights or to receive any dividends or other distributions with respect to the
common stock of the Corporation.

9.
No Employment Right. Neither this Agreement nor any action taken hereunder shall
be construed as giving any right to Executive to be retained as a director,
officer, or employee of the Corporation.

10.
Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Corporation and their respective
heirs, successors and assigns.

11.
Amendment, Suspension, or Termination of the Agreement. The Personnel,
Compensation and Benefits Committee may at any time amend, alter, suspend, or
discontinue this Agreement by written action, but no amendment, alteration,
suspension, or discontinuation shall be made which would impair the vested
rights of the Executive hereunder without his or her consent.

12.
Tax Withholding. All amounts payable hereunder shall be reduced by all required
tax withholdings.

13.
Governing Law. Except where superseded by federal law, this Agreement shall be
construed, administered, and governed by the laws of the State of South Dakota.

14.
Severability. If any portion or provision of this Agreement shall be deemed
invalid or unenforceable, in whole or in part, then such provision or portion
shall be deemed to be modified or restricted to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the intent permitted by federal and South Dakota law,
as if so modified or restricted, or as if such provision or portion had not been
originally incorporated herein, as the case may be.

15.
Effective Date. The effective date of this Agreement shall be as set forth on
the first page hereof.


4    

--------------------------------------------------------------------------------



16.
Section 409A of the Code. This Agreement is intended to comply and be
administered in a manner that will comply with Section 409A of the Internal
Revenue Code (“Section 409A”), and shall be interpreted in a manner that will
not result in the imposition of excise tax penalties to Executive.
Notwithstanding any provision of this Agreement to the contrary, in the event
Executive is determined to be a “specified employee” as defined in Section 409A,
the first payment to Executive shall be delayed for six months following his or
her separation from service, provided that all remaining payments shall be made
in accordance with the terms of this Agreement.

HF FINANCIAL CORP.




By:
Name:
Its:






Executive


_____________________________




    



5    

--------------------------------------------------------------------------------



SCHEDULE A
[individual performance incentive levels]


Payouts for results between performance levels shall be prorated using
straight-line interpolation.



6    